Citation Nr: 1022954	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-48 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for the purpose of establishing entitlement to Department of 
Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel



INTRODUCTION

The Veteran served on active duty from April 1954 to May 
1957.  The appellant seeks benefits as the Veteran's 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2008 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim.

In June 2010 the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the Veteran were married in March 1991.

2.  The Veteran died in July 2007.

3.  The appellant did not live continuously with the Veteran 
from the date of their marriage to the date of the Veteran's 
death.

4.  The evidence suggests that the decision not to cohabitate 
was by mutual consent.  At the time of the separation, there 
was no evidence demonstrating that the appellant intended to 
desert the Veteran.






CONCLUSION OF LAW

The requirements for establishing the appellant as the 
Veteran's surviving spouse for eligibility for VA death 
benefits purposes have been met.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.53 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the Veteran died in July 2007.  The 
appellant filed a claim for dependency and indemnity 
compensation (DIC), death pension and accrued benefits in 
October 2007.  By an August 2008 administrative decision, the 
RO determined that although the appellant remained married to 
the Veteran at the time of her death, he failed to establish 
continuous cohabitation with the Veteran.  The RO found that 
correspondence from the Veteran dated prior to her death 
demonstrated that the Veteran and the appellant were 
estranged, and while the appellant argued that he and the 
Veteran were separated only for reasons of health care, 
conflicting evidence, including an October 1992 statement 
from the Veteran, indicating that they maintained separate 
residences, suggested an intent to terminate the marital 
relationship.  Thus, his claims for DIC, death pension and 
accrued benefits were denied. 

The appellant contends that the RO erred by concluding that 
he is not eligible for benefits as the Veteran's surviving 
spouse.  He asserts that his marriage to the Veteran was 
never terminated by divorce.  The separation from the 
Veteran, including the final separation, was due to a mutual 
separation for health reasons.  He denies any intent on the 
part of either himself or the Veteran to terminate the 
marital relationship.

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the Veteran at the time of the 
Veteran's death, and who lived with the Veteran continuously 
from the date of marriage to the date of the Veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the Veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the Veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.53 (2009).  Additionally, the law 
provides that a spouse is a person of the opposite sex who is 
a husband or a wife.  38 U.S.C.A. § 101(31) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.50 (2009).  A husband is a person 
whose marriage to the Veteran meets the requirements of 
38 C.F.R. § 3.1(j); 3.50(a) (2009).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the Veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show intent on the part of the 
surviving spouse to desert the Veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
State laws will not control in determining questions of 
desertion; however, due weight will be given to findings of 
fact in court decisions made during the life of the Veteran 
on issues subsequently involved in the application of this 
section.  38 C.F.R. § 3.53(b).

In the present case, there is no dispute that the appellant 
and the Veteran married in March 1991 and remained married 
until the Veteran's death in July 2007.  It is also not 
disputed that the appellant did not cohabitate with the 
Veteran for many years prior to or at the time of her death.  
The only questions here are whether their separation was due 
to willful misconduct or procurement by the appellant without 
fault of the Veteran or if it was by mutual consent without 
intent by the appellant to desert the Veteran.

The language of 38 U.S.C.A. § 101(3) and 38 C.F.R. § 
3.50(b)(1) does not indicate that the without-fault 
requirement is a continuing one.  Rather, under this 
language, fault or the absence of fault is to be determined 
based on an analysis of conduct at the time of the 
separation.  Certain conduct subsequent to the time of 
separation may be relevant in an appropriate case with 
respect to the question of fault at the time of separation, 
but the mere acts of seeking divorce and failing to reconcile 
are not in and of themselves relevant to such question, and, 
standing alone, do not constitute evidence of fault at the 
time of separation.  Certainly, if a spouse has been 
physically and emotionally abused and separates from the 
abuser, the abused spouse's acts of initiating a divorce and 
refusing to reconcile would not be competent evidence to 
demonstrate fault on the part of the abused spouse at the 
time of the separation.

The appellant maintains that the failure to cohabitate was 
for reasons of convenience only.  Specifically, that he and 
the appellant did not cohabitate in order that the Veteran 
could receive the health care that she required on a 24-hour 
basis, which he was unable to provide.  He asserts in this 
regard that he and the Veteran lived together until some time 
in 2003, when he was no longer able to provide the care that 
the Veteran required.  At that point, she moved to 
Pennsylvania, to be closer to her daughter, who was better 
able to provide the Veteran care.  

The appellant's statements as to the reason for the 
separation are to be accepted in the absence of contradictory 
evidence.  The record in this case does disclose 
contradictory evidence.

In June 1992, the Veteran notified VA of her marriage to the 
Veteran.  In correspondence dated in August 1992, VA in turn 
notified the Veteran that in order to add her new spouse to 
her award of benefits, it would be necessary for the Veteran 
to furnish to VA her husband's Social Security number.  In 
October 1992, the Veteran responded that she and her new 
husband maintained separate residences and that she did not 
wish to add him to her award of benefits.  The Veteran did 
not indicate that she and the Veteran were separated, only 
that they maintained separate residences.  Thus, it appears 
to the Board, that at least as of October 1992, the failure 
to cohabitate was due to reasons of mutual convenience of the 
Veteran and the appellant only; that is to say, that there 
was no intent to terminate the marital relationship or fault 
on the part of either party.

August 2005 correspondence from the Veteran to VA 
demonstrates that as of that date, she was living in 
Pennsylvania.  It is not clear from this communication, 
however, when the Veteran moved from Florida, the appellant's 
state of residence, Pennsylvania, or the reason why she 
moved. 

The next evidence of record pertaining to the cohabitation of 
the Veteran and the appellant is not dated until February 
2007.  At that point, the Veteran, in filing a claim of 
entitlement to special monthly compensation, indicated that 
she and the appellant remained married but did not live 
together.  In an accompanying statement dated in February 
2007, she indicated that she and the appellant were estranged 
and did not communicate.  Again, there is no evidence in this 
correspondence demonstrating that the failure to cohabitate 
was due to any reason other than the mutual convenience of 
the Veteran and the appellant, or that either the Veteran or 
the appellant intended to desert the marriage.

The Veteran's July 2007 death certificate lists the Veteran 
as being married to the appellant.

Although the appellant's credibility is questionable, in the 
sense that he asserted that he and the Veteran lived together 
continuously from the time of their marriage until he was no 
longer able to provide the care she required and the record 
demonstrates a much earlier separation of the Veteran and the 
appellant, there is no evidence demonstrating that the 
parties' failure to cohabitate was in any way due to any 
fault on the part of the appellant.

Because the evidence does not demonstrate that the appellant 
and the Veteran separated for any reason other than their 
mutual convenience and also does not demonstrate an intent on 
either the appellant or Veteran's part to desert the 
marriage, the Board has no discretion but to conclude that 
the continuity of the cohabitation will not be considered as 
having been broken.  38 C.F.R. § 3.53(b); Alpough v. 
Nicholson, 490 F.3d 1352, 1357 (2007) (holding that a 
separation by mutual consent does not constitute desertion 
unless the separation resulted from misconduct or 
communication of a definite intent to end the marriage by the 
surviving spouse).

In sum, the Board finds that the evidence of record supports 
a finding that the cohabitation of the appellant and the 
Veteran was terminated on the basis of mutual convenience and 
that there is no evidence of intent on the part of the 
surviving spouse to desert the Veteran.  Accordingly, the 
appellant meets the continuous cohabitation requirements for 
recognition as the Veteran's surviving spouse for purposes of 
eligibility for VA benefits.  

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
appellant have been satisfied is not required.  



The Board finds that no further notification or assistance is 
necessary, and that deciding the appeal at this time is not 
prejudicial to the appellant.


ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for the purpose of establishing entitlement to Department of 
Veterans Affairs death benefits is granted.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


